958 A.2d 459 (2008)
196 N.J. 524
In the Matter of Rachel Y. MARSHALL, an Attorney at Law (Attorney No. XXXXXXXXX).
D-152 September Term 2007
Supreme Court of New Jersey.
October 3, 2008.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-376 and DRB 07-377, concluding that RACHEL Y. MARSHALL of JERSEY CITY, who was admitted to the bar of this State in 1997, should be suspended from the practice of law for a period of one year for violating RPC 1.1(a) (gross neglect), RPC 1.2(d) (assisting client in conduct that the lawyer knows is illegal or fraudulent), RPC 1.7(a) (conflict of interest), RPC 1.15(d) (recordkeeping violations), RPC 4.1(a) (false statement of material fact or law to third person), and RPC 8.4(c) (dishonesty, fraud, deceit or misrepresentation);
And the Disciplinary Review Board having further concluded that prior to reinstatement to practice, respondent should be required to submit proof of her fitness to practice law;
And good cause appearing;
It is ORDERED that RACHEL Y. MARSHALL is suspended from the practice of law for a period of one year and until the further Order of the Court, effective November 3, 2008; and it is further
ORDERED that prior to reinstatement to practice, respondent shall submit proof of her fitness to practice law as attested to by a mental health professional approved by the Office of Attorney Ethics; and it is further
ORDERED that following reinstatement to practice, RACHEL Y. MARSHALL shall not practice law as a sole practitioner and shall practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of one year, and until the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.